DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on April 19, 2022.
Claims 1-14 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, claim recites the limitation of “a blurriness value” on line 3 of the claim, further “the blurriness value” on line 6, and then “the blurriness value” on line 7, examiner submits that it is not clear  whether “the blurriness value” on line 7 is referring to “the blurriness value” on line 3, “the blurriness value” on line 6, or both (i.e. all three blurriness values are actually same).  Such a limitation has not been explicitly depicted with sufficient descriptions in the instant claim.  The scope of such a limitation is unable to be clearly determined, which renders the claim scope indefinite.  In addition, the issue(s) identified in independent claim 1 above also affect the corresponding dependent claims 2-11 and 14. 
With regards  to independent claims 12-13, similar issue(s) as identified in claim 1 above are also found in independent claims 12-13.  Further clarification is required. 
With regard to claim 3, claim recites the limitations of “… a frame having a size equal to or smaller than the calculated enlargement/reduction rate by said processor”.  It is unclear how to make comparison (i.e. equal to, or smaller than) between “a size of a frame” and “the calculated enlargement/reduction rate by said processor”, the scope of such a limitation is unable to be clearly determined, which renders the claim scope indefinite.  Further clarification is required.
Instant issue identified in claim 3, also affects the corresponding dependent claims 4-5, 7 and 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al. (U.S. Pub. No. 2005/0248655 A1, hereinafter as “Kitamura”).
With regard to claim 1, the claim is drawn to an enlargement/reduction rate calculation apparatus (see Kitamura, i.e. in Fig. 1, para. 53, and etc., disclose the image processing apparatus) comprising: 
a processor (see Kitamura, i.e. in Fig. 1, the image processing apparatus inherently having a processor of certain types) configured to 
	decide a blurriness value, which represents a blurriness degree, of equal to or smaller than a first threshold value among blurriness values for at least part of image areas, from one image (see Kitamura, i.e. in claim 1, disclose that “… obtaining the degree of blur within the digital photographic images; obtaining reduced images, by reducing digital photographic images having a degree of blur greater than or equal to a predetermined threshold value…”; also see in fig. 1, step 100, 110, 120, para. 27-29 and etc.); and 
	calculate an enlargement/reduction rate of the image in which the blurriness value is equal to or smaller than a second threshold value based on the blurriness value decided by said processor (see Kitamura, i.e. in Fig. 1, disclose the enlarging/reducing means 150, and in para. 110, discloses that “[0110] The enlarging/reducing means 150 reduces normal images D and corrected images D2, which have been obtained by the blur correcting means 120 and are of the same size as the blurred images D, to obtain output images D3 (S150: NO, step S155), which are transmitted to the output means 160. Corrected images D2, which have been obtained by the blur correcting means 120 from the reduced images D1, are transmitted to the output means 160 as they are, as output images D3 (S150: YES)…”, and further in para. 114, discloses that “[0114] In the above embodiment, images are not reduced if the blur width thereof is smaller than the threshold value, and only reduced if the blur width thereof is greater than or equal to the threshold value. Alternatively, reduction rates may be varied according to the degree of blur. That is, a configuration may be adopted wherein the reduction rate is increased as the degree of blur increases. Here, the reduction rate is defined such that images are reduced to smaller sizes as the reduction rate increases”).
With regard to claim 8, the claim is drawn to the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to decide a smallest blurriness value in the image from one image (see Kitamura, i.e. in para. 36, discloses that “[0036] In addition, according to the present invention, the degree of blur within digital photographic images is obtained when extracting high frequency components therefrom. Therefore, high frequency components may be extracted from digital photographic images having small degrees of blur, without reducing the images. Accordingly, it is possible to prevent the loss of high frequency components, due to reduction processes, from digital photographic images having small degrees of blur”).
With regard to claim 9, the claim is drawn to the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to calculate the enlargement/reduction rate in which the blurriness of the image is eliminated, based on the blurriness value decided by said processor (see Kitamura, i.e. in Fig. 1, disclose the blur correcting means 120, and further in para. 55, discloses that “…The blur correcting means 120 administers blur correction on the reduced images D1 obtained by the reducing means 110 (reduced images of blurred images having blur widths L greater than or equal to the threshold value T1) or on blurred images D (blurred images having blur widths L less than the threshold value T1), to obtain corrected images D2”).
With regard to claim 12, the claim is drawn to an enlargement/reduction rate calculation method comprising: causing a blurriness value decision unit to decide a blurriness value, which represents a blurriness degree, of equal to or smaller than a first threshold value among blurriness values for at least part of image areas, from one image; and causing an enlargement/reduction rate calculation unit to calculate an enlargement/reduction rate of the image in which the blurriness value is equal to or smaller than a second threshold value based on the blurriness value decided by the blurriness value decision unit (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, also incorporated by reference herein;  in addition, also see further details in Fig. 1, 9, 11 and etc.)
With regard to claim 13, the claim is drawn to a non-transitory recording medium storing a computer-readable program that controls a computer of an enlargement/reduction rate calculation apparatus to execute: deciding a blurriness value, which represents a blurriness degree, of equal to or smaller than a first threshold value among blurriness values for at least part of image areas, from one image; and calculating an enlargement/reduction rate of the image in which the blurriness value is equal to or smaller than a second threshold value based on the blurriness value decided (instant claim is similarly rejected for at least the rationales set forth in discussion of claims 1 and 12 above, also incorporated by reference herein;  in addition, in Kitamura, i.e. in claims 11-13, discloses “a computer readable medium” having the program defined therein to carry out the method). 
With regard to claim 14, the claim is drawn to the image enlargement/reduction rate calculation apparatus according to claim 1, wherein the at least part of image areas is an area in the image where the main subject appears (see Kitamura, i.e. in Fig. 1, illustration of the image D, and further in para. 54, discloses that “[0054] Because image data sets represent images, image data sets and images are not distinguished in the following description…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura as applied to claim 1 above, and further in view of Odagiri (U.S. Pub. No. 2017/0053416 A1).
With regard to claim 2, the claim is drawn to the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to emphasize a sharpness of the image, and calculate the enlargement/reduction rate of the image in which the blurriness value of the image is equal to or smaller than the second threshold value based on an emphasis degree of the sharpness by said processor.			
The teachings of Kitamura do not explicitly disclose the aspect relating to “the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to emphasize a sharpness of the image, and calculate the enlargement/reduction rate of the image in which the blurriness value of the image is equal to or smaller than the second threshold value based on an emphasis degree of the sharpness by said processor”. 
However, Odagiri discloses an analogous invention relates to an image processing method for performing pattern matching based on a shape using a coarse-to-fine search method, an image processing apparatus, and a recording medium (see Odagiri, i.e. para. 2 and etc.).  More specifically, in Odagiri, i.e. in para. 10 and etc., discloses that “…However, in Japanese Patent Laid-Open No. 2010-97438, a certain size reduction factor is set to an image, and therefore, if one of edge points has a low degree of sharpness, the size reduction factor suitable for the edge point is set. Accordingly, a large size reduction factor may not be set. If a large size reduction factor may not be set, processing employing the coarse-to-fine search method may not be sufficiently performed at high speed. On the other hand, even in a case where a large size reduction factor may be set since a degree of sharpness is high, if an edge is small, it is likely that the image includes am unstable edge, such as a blur of an edge described above, and accordingly, detection is unstable…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitamura to include the limitation(s) discussed and also taught by Odagiri, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitamura by the teachings of Odagiri, and to incorporate the limitation(s) discussed and also taught by Odagiri, thereby “…the shape pattern matching is performed at high speed” (see Odagiri, i.e. para. 4 and etc.).

Allowable Subject Matter
With regard to Claims 3-7 and 10-11, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Kitamura, do not disclose or suggest, among the other limitations, the additional required limitation of “the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to make the image fit into a frame having a size equal to or smaller than the calculated enlargement/reduction rate by said processor, and causes the output apparatus to output the image”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kitamura. 
With regard to claims 4-5 and 11, the claims are depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 6, the closest prior arts of record, Kitamura, do not disclose or suggest, among the other limitations, the additional required limitation of “the enlargement/reduction rate calculation apparatus according to claim 1, further comprising a threshold value inputting unit that inputs the second threshold value, wherein said processor configured to calculate the enlargement/reduction rate in which the blurriness value is equal to or smaller than the second threshold value input by said threshold value inputting unit based on the blurriness value decided by said processor”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kitamura. 
With regard to claim 7, the claim is depending directly or indirectly from the independent Claim 6, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 10, the closest prior arts of record, Kitamura, do not disclose or suggest, among the other limitations, the additional required limitation of “the enlargement/reduction rate calculation apparatus according to claim 1, wherein said processor configured to calculate a maximum enlargement/reduction rate in which the blurriness value is equal to or smaller than the second threshold value based on the blurriness value decided by said processor”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Kitamura. 
Therefore, claims 3-7 and 10-11 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng (U.S. Pat/Pub No. 2004/0120598 A1) disclose an invention relates to the processing of digital images, and specifically, to a system for estimating and/or reducing the amount of image blur in digital images. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675